Citation Nr: 0402328	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right temporal lobe 
intracerebral hemorrhage as a residual of arteriovenous 
malformation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1957 to 
September 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In May 
1999, the Board concluded that the evidence was new and 
material, and the claim for service connection for right 
temporal lobe intracerebral hemorrhage as a residual of 
arteriovenous malformation was reopened.  However, the claim 
was remanded for de novo adjudication and appropriate 
development.  In May 2001, the Board remanded the claim for 
additional evidentiary development to include a VA 
neurological examination to determine the nature and onset of 
the right temporal lobe intracerebral hemorrhage.  In May 
2003 the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  An arteriovenous malformation that resulted in a 
postservice temporal lobe intracerebral hemorrhage clearly 
and unmistakably existed prior to the veteran's entry into 
active service.  

2.  The veteran's arteriovenous malformation that resulted in 
a postservice temporal lobe intracerebral hemorrhage did not 
undergo a permanent increase in severity during service.  


CONCLUSION OF LAW

An arteriovenous malformation preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 
3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (Court) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).   In the instant case, as the AOJ 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the AOJ.  Upon review, the Board finds 
that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

By way of rating decisions in September 1994, August 1998, 
November 1998, May 2000, November 2000, and August 2002, the 
August 1998 Statement of the Case (SOC), the November 1998, 
May 2000, August 2000, and August 2002 Supplemental 
Statements of the Case (SSOC), the RO provided the veteran 
with the applicable law and regulations and gave notice as to 
the evidence generally needed to substantiate his claim.  In 
an April 2002 letter, the RO advised the veteran of the VCAA 
and of the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter. The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
(SMRs) are missing as fire-related, but VA and private 
treatment records were submitted.  The veteran has not 
indicated that there was any outstanding evidence not already 
of record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The National Personnel Records Center (NPRC) 
reported that the veteran's service medical records (SMRs) 
were unavailable and were presumed destroyed in a fire at 
NPRC in 1973 and that no other records were available.  
Further efforts to obtain these records would be futile. See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2003).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Aggravation of Preexisting Disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003). In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).

Background

In statements and hearing testimony, the veteran testified 
that this arteriovenous malformation was initially diagnosed 
in the 1980s while he was receiving alcohol abuse treatment.  
He stated that he initially experienced headaches and memory 
problems in 1957 and abused vodka to relieve his headaches.  
He reported that during his military service, he was tired, 
lethargic, and drunk..  He testified that the primary problem 
now was psychiatric problems manifested by concentration 
problems and memory problems.  

As noted earlier, the veteran's SMRs are unavailable in this 
case.  Postservice private and VA records reveal that the 
veteran had a history of Graves disease from September 1959 
and  that he underwent a bilateral subtotal thyroidectomy in 
August 1960.  

VA records from February 1992 reflect that the veteran was an 
unemployed pest control worker who was being evaluated for 
diminished memory.  It was noted that the veteran had been 
hypertensive since 1989 and had a mild thyroid condition 
which he believed decreased his memory.  The report also 
indicated that he had been in 2 alcohol treatment programs 
but had been sober for 12 years.  The examiner noted that the 
veteran functioned in the normal range with slight deficits 
in orientation to new tasks and in immediate recall of 
digits.  The examiner indicated that these deficits were 
slight and might be due to chemical poisoning by his trade 
and by alcohol.  

In April 1992, the veteran was seen for complaints of 
forgetfulness.  An electroencephalogram (EEG) was negative.  
Magnetic resonance imaging (MRI) of the brain by VA in May 
1992 showed a small arteriovenous malformation surface of the 
right temporal lobe just above the patrous bone.  

Private records from February 1994 reflect that the veteran 
was hospitalized with hemorrhage involving the right temporal 
lobe secondary to bleeding from an arteriovenous 
malformation.  He underwent surgery to evacuate the hematoma 
and excise the arteriovenous malformation.  Records show that 
he was admitted in a semiconscious state with onset of sudden 
headaches and progressive lethargy.  The report reflects that 
the veteran was diagnosed to have right temporal lobe 
arteriovenous malformation about 2 years earlier.  The 
veteran's wife reported that he had been having memory 
problems for the past 2-3 years.  It was also noted that the 
veteran was a known hypertensive and that his medication had 
apparently run out a couple of days prior to the apparent 
bleed.  

In a January 1998 statement, a private physician, K.N.A., 
M.D., stated that the veteran's arteriovenous malformation 
was a congenital anomaly and not an acquired disorder.  

In January 1998 and 2000 statements, another private 
physician, R.P.R., M.D., reported that the veteran related a 
history that included lethargy resulting in disciplinary 
problems while in military service.  Dr. R.P.R. noted that 
the veteran stated his lethargy and mental problems were 
related to the brain disorder and had been present since 
birth.  According to the physician, the veteran reported that 
the rigors of military life amplified the symptoms associated 
with this disorder.  The examiner opined that it was possible 
the subjective symptoms of lethargy and easy fatigability 
could be related to such a distortion of the brain function 
and could have caused some of his symptoms in 1957.  

In a July 2002 VA neurological examination, the VA examiner 
compared the current assessment finding to the veteran's 1992 
neuropsychological assessment and determined that the 
veteran's current cognitive deficits are the result of the 
1994 arteriovenous malformation surgery.  After reviewing the 
veteran's medical records and history and examining and 
interviewing the veteran during July 2002 VA examination, the 
VA examiner opined that it was "very unlikely" that the 
arteriovenous malformation increased during the veteran's 
service.  The examiner stated that the basis for this opinion 
was that the veteran had not had any specific neurological 
symptoms for more than 30 years after military service.  

Analysis

The veteran seeks service connection for a right temporal 
lobe intracerebral hemorrhage as a residual of arteriovenous 
malformation on the basis that the malformation preexisted 
active service and was aggravated by that service.  

After a full review of the record, including the testimony 
and contentions of the veteran, the Board concludes that 
service connection for right temporal lobe intracerebral 
hemorrhage as a residual of arteriovenous malformation is not 
warranted.  As noted above, the SMRs are unavailable.  
Private records in 1994 reflect the presence of the 
arteriovenous malformation many years later.  These records 
reveal that the veteran was hospitalized due to right 
temporal bleeding from the arteriovenous malformation and 
underwent surgery.  In a 1998 statement, Dr. K.N.A. reported 
the arteriovenous malformation was a congenital anomaly and 
not an acquired disorder.  The veteran has not alleged 
otherwise.  The Board finds that clear and unmistakable 
evidence established that the arteriovenous malformation 
preexisted service and the statutory presumption of soundness 
has therefore been rebutted.  

The Board must now address whether service connection may be 
granted on the basis that the veteran's preexisting 
arteriovenous malformation which caused the intracerebral 
hemorrhage was aggravated during service.  The Court held 
that the presumption of aggravation is not applicable unless 
the preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
The evidence includes the 1998 and 2000 statements by Dr. 
R.P.R. opining that it was possible that the veteran's 
reported lethargy and fatigability were related to his 
distorted brain function and could have caused his symptoms 
during active service.  The evidence also includes the VA 
examiner's July 2002 opinion that it was "very unlikely" 
that the arteriovenous malformation increased during the 
veteran's service noting that the veteran had not had any 
specific neurological symptoms until 1994, approximately 30 
years after military service.  

While the veteran is competent as a layperson to report that 
on which he has personal knowledge, (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994)), he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
opinions of record.

The Board finds the VA examiner's opinion more probative than 
the private physician's statement.  The VA physician based 
his opinion on a review of the veteran's claims file, to 
include all treatment record available since discharge from 
service.  The private physician noted the possibility that 
the inservice symptoms were related to brain distortion, but 
his opinion was based on a medical history that was related 
by the veteran.  The private physician's statement does not 
indicate that he reviewed the veteran's claims file in 
addition to the veteran's reported medical history or that 
his opinion was based on medical principles.  The Court 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
probative value of this statement is greatly reduced by the 
fact that it is not shown to have been based on a review of 
the claims file or other detailed medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
temporal lobe intracerebral hemorrhage as a result of 
arteriovenous malformation.  The evidence is simply not 
convincing that the veteran's congenital arteriovenous 
malformation underwent an increase in severity beyond natural 
progression during his active duty.  Accordingly, the claim 
is denied.


ORDER

Service connection for right temporal lobe intracerebral 
hemorrhage as a residual of arteriovenous malformation is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



